DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claim 1, 3-6 and 13-15 are under examination.
Claim 7, 9-11 and 16-22 are withdrawn from examination.
Claim 2, 8 and 12 are cancelled. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US 2009/0041921 A1) and in view of Kester et al. (US 2005/0003068 A1.
Regarding claim 1, 3, 4, 5, 6, 13, 14 and 15, Maruyama et al. (Maruyama) discloses a packaged tea beverage (beverage composition/tea beverage composition/green tea beverage composition) (‘921, claim 13 and claim 17) comprising purified tea extract obtained from green tea (‘921, [0039]). Maruyama discloses the tea beverage (beverage composition/tea beverage composition/green tea beverage composition) comprising a ratio range of caffeine to non-polymer catechins is from 0 to 0.15, wherein the Maruyama’s ratio range of caffeine to non-polymer catechins, is within the cited ranges of claim 1 and claim 5. 
Maruyama discloses the 1.28 grams of catechins preparation in 100 grams (corresponds to about 100 ml) of beverage (921, Example 10, Table 5, [0126]-[0127]), wherein 13.7 wt.% of non-polymer catechins in the catechins preparation (‘921, Table 2, Example 1), provides 175 mg of the non-polymer catechins in 100 ml of the beverage. Maruyama’s 175 mg of the non-polymer catechins in 100 ml of the beverage is in range with the cited amount of 30 mg/100 ml to 200 mg/100 ml as cited in claim 1, and in range with the cited amount of 110 mg/100ml to 180 mg/100 ml as cited in claim 14.  
With respect to average particle size, Maruyama discloses the tea extract pass through a 0.8 um membrane and 0.2 um membrane filter (‘921, [0116]) to separate from suspended matter from the tea extract; hence Maruyama’s tea extract is expected to obtain average particle size of greater than 0.2 um, which overlaps the cited range of 0.2 um to 3 um in claim 1; and cited range of 0.2 um to 0.9 um in claim 3. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Maruyama discloses the tea beverage (beverage composition/tea beverage composition/green tea beverage composition) comprising improved color tone (‘921, [0032]). Clarity is considered an attribute of color tone. Maruyama does not explicitly disclose a turbidity of the tea beverage as cited. However, Kester et al. (Kester) discloses a beverage composition comprising green tea catechins with a . 
Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 

Applicant asserts “…it is noted that the disclosure of Maruyama et al. suggests that particles are not contained in the beverage composition.
In Examples 10, 14 and 20 of Maruyama et al., the beverage was produced. In each Example, a catechin preparation (or it is referred to as purified green tea extract) described in Examples 1, 12 (including the operation/process of example 11) and 17 (including the operation/process of example 16), respectively, was blended therein to produce the beverage. In addition, the amount thereof to be blended is described in tables 5, 7 and 9. Please see Examples 1, 12 (including 11) and 17 (Including 16), in which a production method of catechin preparation and a purified green tea extract are described. In the Examples, “centrifugal separation for removing fine powder” at the production stage was conducted. In the preparation of Examples 1 and 12 (Note: the operation for Example 12 is described in Example 11) used in the beverage of Examples 10 and 14, the filtration was conducted through a 0.2 um and 0.8 um membrane filter at the end of production, in order to remove a completely particulate substance. In Example 13, a filtration and centrifugation separation were conducted to obtain a green tea extract, and a concentrated green tea extract was passed through a 0.8 um membrane to separate suspended matters by solid-liquid separation, so that a purified green tea extract having turbidity 1.5 NTU was obtained…”. 

Applicant's arguments have been fully considered but they are not convincing. First it is noted, nowhere in Maruyama et al. teaches “to remove a completely particulate substance”, but rather Maruyama teaches (insert herein, published specification pg. 09, col. 1, [0016], last four lines), 

    PNG
    media_image1.png
    58
    307
    media_image1.png
    Greyscale

With respect to average particle size, Maruyama discloses the tea extract pass through a 0.8 um membrane and 0.2 um membrane filter (‘921, [0116]) to separate from suspended matter from the tea extract, and not a “to remove a completely particulate substance”;
Maruyama’s tea extract is expected to obtain average particle size of greater than 0.2 um, which overlaps the cited range of 0.2 um to 3 um in claim 1; and cited range of 0.2 um to 0.9 um in claim 3. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
In response to applicant's arguments with respect to turbidity, against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Maruyama is not relied upon to the NTU value as cited.  Maruyama discloses the tea beverage (beverage composition/tea beverage composition/green tea beverage composition) comprising improved color tone (‘921, [0032]). Clarity is considered an attribute of color tone. Maruyama does not explicitly disclose a turbidity of the tea beverage as cited. However, Kester et al. (Kester) discloses a beverage composition comprising green tea catechins with a relatively low turbidity not more than about 150 NTU for high level of clarity in the beverage (‘068, [0030], [0031]), which is in range with the cited range of claim 1, 4 and 13. Kester and . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HONG T YOO/Primary Examiner, Art Unit 1792